ACCEPTED
                                                                                                  12-15-00227-CV
                                                                                     TWELFTH COURT OF APPEALS
                                                                                                   TYLER, TEXAS
                                                                                            12/15/2015 3:36:53 PM
                                                                                                        Pam Estes
                                                                                                           CLERK

                                 CASE NO. 12-15-00227-CV
                                            IN THE
                              TWELFTH COURT OF APPEALS                         FILED IN
                                                                        12th COURT OF APPEALS
                                       TYLER, TEXAS                          TYLER, TEXAS
                                                                        12/15/2015 3:36:53 PM
                                                                               PAM ESTES
                                                                                 Clerk
C. AUBREY SMITH and JAMES D. VANDEVENTER                                 APPELLANTS

V.

A.B.S.H., LLC                                                            APPELLEES


     JOINT NOTICE OF RESOULTUION AND MOTION TO STAY DEADLINES

       COME NOW Appellants, C. AUBREY SMITH and JAMES D. VANDEVENTER, and

Appellee, A.B.S.H, LLC and hereby notify the Court that the Parties attended mediation on

December 14, 2015 and have reached a resolution in principle that will resolve the claims

between them. Therefore, the parties request that all deadlines between them be stayed fourteen

(14) days, up to and including Monday, December 28, 2015, so that the parties may finalize the

terms of the agreement.

       Vance E. Hendrix does not represent A.B.S.H., LLC, in this appeal, and has been retained

only for purposes of mediation. Accordingly, the undersigned Vance E. Hendrix is not making

an appearance in this appeal due to the limited nature of his representation, but acknowledges

that A.B.S.H., LLC agrees to the statements contained herein.

       Respectfully submitted December 15, 2015
                                             WILSON, ROBERTSON & CORNELIUS, P.C.
                                             One American Center
                                             909 ESE Loop 323, Suite 400 [01]
                                             P.O. Box 7339
                                             Tyler, Texas 75711-7339
                                             Telephone: 903/509-5000
                                             Telecopier: 903/509-5091

                                             By:    /s/Matthew T. Milam
                                                    Matthew T. Milam
                                                    State Bar No. 24065746
                                                    mmilam@wilsonlawfirm.com
                                             Attorneys for Appellants C. Aubrey Smith
                                             and James D. VanDeventer

                                             VANCE E. HENDRIX, PC
                                             215 Winchester Drive, Suite 111
                                             Tyler, Texas 75701
                                             Telephone: 903.520.2609
                                             Telefax: 903.705.7775


                                             By:___/s/ Vance E. Hendrix__________
                                                     Vance E. Hendrix
                                                     State Bar No. 24050746
                                                     vancehendrixpc@gmail.com
                                             Attorney for A.B.S.H., LLC, in connection with and
                                             limited to mediation


                                CERTIFICATE OF SERVICE

        I hereby certify that pursuant to Rule 9.5, Texas Rules of Appellate Procedure, that a true
and correct copy of the foregoing pleading was served upon all counsel electronically, through
the electronic filing manager, on December 15, 2015.


                                              /s/ Matthew T. Milam
                                             MATTHEW T. MILAM




                                                2